Citation Nr: 0633612	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  96-34 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to June 
1976 and subsequent periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) with the 
Army National Guard through February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  Jurisdiction over this case was subsequently 
transferred to the VARO in Columbia, South Carolina, and that 
office forwarded the appeal to the Board.  The Board remanded 
the claim in July 2004 for a Travel Board hearing, which took 
place before the undersigned acting Veterans Law Judge (VLJ) 
in March 2005.  The Board again remanded the claim in 
November 2005 for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  As explained below, the 
requested VCAA-related development has taken place, and the 
Board will therefore decide the claim.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).


FINDING OF FACT

The veteran has not submitted evidence indicating that he 
incurred or aggravated his osteoarthritis during a period of 
ACDUTRA or INACDUTRA during his National Guard service and 
the preponderance of the evidence reflects that his current 
osteoarthritis is not otherwise related to his ACDUTRA, 
INACDUTRA, or Army service.

CONCLUSION OF LAW

Osteoarthritis was not incurred in or aggravated by the 
veteran's Army service or periods of ACDUTRA or INACDUTRA 
during his subsequent National Guard service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5103, 5103A, 5107(a),(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(1), 3.309(a) 
(2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such as the veteran's August 1993 claim here that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed both the timing and content of the VCAA's notice 
requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Here, the 
RO did not and could not have provided VCAA notice prior to 
its initial, June 1994 adjudication of the claim since the 
passage of the VCAA had not occurred at the time the veteran 
submitted his claim.  However, this timing problem was cured 
by the Board's November 2005 remand for VCAA notification 
followed by the Appeals Management Center's (AMC's) December 
2005 VCAA letter and readjudication of the claim in a July 
2006 supplemental statement of the case (SSOC).  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-377 (2006).
 
The Court in Pelegrini also held that VCAA notice must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The AMC's December 2005 VCAA letter also met the VCAA's 
requirements regarding the content of notification.  In it, 
the AMC told the veteran it was working on his claim for 
service connection for osteoarthritis and, in an attachment 
entitled, "What the Evidence Must Show," accurately 
explained how to establish entitlement to service connection.  
In addition, the AMC listed the types of evidence that the 
veteran could submit and, in an attachment entitled, "How 
You Can Help and How VA Can Help You," explained the 
respective responsibilities of VA and the veteran in 
obtaining additional Federal and non-Federal evidence.   The 
AMC also wrote, on page 1 of the letter, "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  VA thus complied with all of the elements of the 
VCAA's content of notice requirement.

The veteran's representative argues in its September 2006 
written brief presentation that the December 2005 VCAA letter 
constituted "complete notification" except for the fact 
that it "does not specifically notify the veteran that he 
must provide competent medical evidence of his condition's 
linkage to his active duty military service (nexus)" 
(Written Brief Presentation, p. 2).  However, the December 
2005 VCAA letter's "What the Evidence Must Show" attachment 
states that in order to establish entitlement to service 
connection, the evidence must show three things, and the 
third item listed is: "There is a relationship between your 
disability and an injury, disease, or event in military 
service.  Medical records or medical opinions are required to 
establish this relationship."  Therefore, the AMC's December 
2005 letter does in fact notify the veteran that he has to 
provide competent medical evidence of his condition's linkage 
to active duty military service by telling him that he must 
submit medical evidence of a relationship between his 
disability and something in military service.  Although the 
AMC did not specify ACDUTRA or INACDUTRA, its request for 
evidence linking the disability to "military service" was 
broader and so encompassed a request for evidence linking the 
disability to periods of ACDUTRA or INACDUTRA as well as any 
other period of military service.

In addition, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability, and that 
VCAA notice must be provided regarding each of these 
elements.  Id. at 484, 486, 488.  The AMC provided 
information regarding disability ratings and effective dates 
at the conclusion of its July 2006 SSOC and, in any event, 
the Board will deny the claim herein, so there is no 
disability rating or effective date to assign, rendering the 
issue moot. 

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  Although the veteran indicated in his SSOC notice 
response received August 7, 2006 that he had more information 
to submit in support of his appeal, he acknowledged that if 
this information was not submitted within a 60-day period, 
his case would be returned to the Board.  As more than 60 
days have elapsed since the veteran's letter was received and 
the veteran understood this deadline, VA's duty to assist did 
not obligate the AMC to wait for a response or additional 
evidence before returning the case to the Board.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street").  VA thus complied with the 
VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection is warranted where the evidence shows a 
disability that resulted from a disease contracted or an 
injury sustained while "in the active military, naval, or 
air service."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  The definition of the term 
"active military, naval, or air service," includes active 
duty, any period of ACDUTRA during which a veteran was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of INACDUTRA during which a 
veteran was disabled from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24)(A),(B)(C) (West 
2002).  The veteran's primary argument is that his arthritis 
was incurred during ACDUTRA.  He must therefore provide 
evidence that he became disabled during a period of ACDUTRA 
as a result of a disease or injury incurred or aggravated in 
the line of duty therein.  Harris v. West, 13 Vet.App. 509 
(2000).  See also 38 U.S.C.A. § 5107(a) (West 2002) ("Except 
as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary").  As demonstrated 
below, the veteran has not provided such evidence.
 
At the Travel Board hearing, when asked to "[e]xplain and 
discuss what happened and how it happened, and when it 
happened," the veteran replied that he was "not sure 
exactly," but "started developing pain and swelling in the 
joints, first manifested during the late 1980s" (p. 5).  The 
veteran's representative argues in the September 2006 written 
brief presentation that during ACDUTRA the veteran was 
diagnosed by National Guard doctors with osteoarthritis, 
therefore entitling him to service connection for this 
disorder (p. 3).  The veteran and his representative also 
argued that his National Guard service was pursuant to Title 
10 of the United States Code rather than Title 32, that this 
indicated he had substantial ACDUTRA, and that this required 
further evidence as to the precise amount of timing of his 
ACDUTRA (Hearing transcript, p. pp. 5-6; Written Brief 
Presentation, pp. 2-3).  These arguments must be rejected for 
the following reasons.

The National Personnel Records Center (NPRC) provided 
sufficient documentation in its April 1997 response to VA's 
March 1997 request to "verify service and provide breakdown 
of all periods of active duty, active duty for training, and 
inactive duty for training between 1971 and 1992."  Its 
response included a document entitled, "Army National Guard 
Retirement Credits Record."  This document lists all of the 
veteran's National Guard service from May 1976 to July 1987, 
including the precise dates of his ACDUTRA and INACDUTRA and 
the number of retirement points that he was awarded for such 
service.  There are also additional Army National Guard 
Retirement Points Statement Supplemental Detailed Reports 
that list the veteran's active duty, ACDUTRA, and full time 
training for subsequent periods.  These documents show that 
there are, as the veteran's representative argues, period of 
ACDUTRA during which the veteran was diagnosed with 
osteoarthritis.  For example, there is an August 1989 
radiologic consultation request/report that indicates that x-
ray review showed modest degenerative arthritis of the knees, 
and a Supplemental Detailed Report indicates that the veteran 
was in fact on ACDUTRA from August 19, 1989 to August 26, 
1989.  In addition, the veteran's February 1992 National 
Guard retirement examination diagnosed degenerative 
osteoarthritis of the upper and lower extremities and the 
spine/other musculoskeletal.  However, that there was 
osteoarthritis coincident with ACDUTRA does not establish 
entitlement to service connection; rather, the above-cited 
case law reflects that there must be evidence that the 
veteran's current arthritis began in or was incurred during a 
period of ACDUTRA.  This the veteran has not shown and has 
even stated that he cannot give a precise date of such 
incurrence.  In the absence of this information, the veteran 
has not met his responsibility of supporting his service 
connection claim.

In addition, there is no competent evidence otherwise 
indicating that the veteran's arthritis is related to his 
ACDUTRA.  The May 2005 letter from Dr. "H.D." indicated 
that recent x-rays and examination are consistent with 
bilateral knee chondromalacia and "very early 
osteoarthritis" of the right shoulder, left hip, and both 
knees.  He did not, however, relate this disorder to any 
period of active service, ACDUTRA, or INACDUTRA, but, rather, 
stated only that the veteran had had pain in these joints 
since mid-1980 and that, "It is my understanding that he 
participated in a great deal of high impact exercise during 
his military service."  Thus, not only do these statements 
appear to be based on a history provided by the veteran 
without review of the service medical records, see Grover v. 
West, 12 Vet. App. 109, 112 (1999) (a post-service reference 
to injuries sustained in service, without a review of service 
medical records, is not competent medical evidence), LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional), but it does not relate the veteran's arthritis 
to active service, ACDUTRA, or INACDUTRA.  There is a similar 
lack of support for the veteran's claim in the multiple VA 
examinations.  For example, the November 1993 VA examination 
diagnosed only arthralgia and chondromalacia patellae of the 
knees, and x-rays of the knees, hips, and shoulder were 
essentially normal.  In addition, the April 1997 VA 
examination found "no abnormalities whatsoever," and the 
examiner opined that the veteran's expressions of pain during 
the examination were "embellishment of the actual 
abnormality."  X-rays at that time of the knees were normal, 
the right shoulder showed mild irregularity and sclerosis, 
and the hips showed maintenance of joint spaces with minimal 
subarticular sclerosis, but mild right shoulder DJD and early 
DJD of both hips were diagnosed.  Thus, the VA examinations 
and x-rays either indicate that the veteran did not have 
osteoarthritis in the years following his retirement from the 
National Guard, or do not relate his osteoarthritis to a 
particular period of ACDUTRA or INACDUTRA during his National 
Guard service.

The Board also notes that the Army National Guard Annual 
statements do not support the veteran's argument that the 
nature of his National Guard service indicated that he 
performed an unusually large amount of ACDUTRA or active 
service during his years in the National Guard.  Those 
documents reflect that between 1971 and 1976, the years in 
which the veteran was on active duty in the Army, he was 
credited with active duty points in the range of 365, but 
thereafter his active duty points were within the range of 
someone performing limited ACDUTRA, with active duty points 
ranging from 7 to 80.

In addition, after initially indicating at the Travel Board 
hearing that he first noticed joint pain in the late 1980s 
and being asked if he injured his right shoulder while 
performing National Guard service (p. 4), the veteran stated 
that his original injury was in 1971 or 1972 but that it did 
not become inhibiting until the late 1980s (p. 6).  There is, 
however, no evidence of a shoulder injury during service, and 
the May 1976 National Guard appointment examination at about 
the time of the veteran's separation from his Army service 
contained normal findings for the upper and lower extremities 
and spine and other musculoskeletal systems.  The veteran 
also stated at the hearing that he did not sustain an injury 
to his hip, spine, or knees (p. 6).  Therefore, there is no 
evidence that the veteran had arthritis during his regular 
Army service, for many years thereafter, or that his current 
arthritis is otherwise related to his Army service from 
February 1971 to June 1976.  See 38 C.F.R. § 3.303(b),(d) 
(2006).

Finally, the regulations allowing for service connection on a 
presumptive basis for chronic disorders such as arthritis are 
not for application in cases where service connection is 
claimed based on incurrence or aggravation during ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  In any event, the Army National Guard Retirements 
Credits Annual Statements and Supplemental Reports do not 
reflect that there was a single, continuous 90-day period of 
active service during the veteran's National Guard tenure, 
and such a 90-day period is required for consideration of 
presumptive service connection for chronic diseases such as 
arthritis pursuant to the applicable regulations.  See 
38 C.F.R. § 3.307(a)(1), 3.309(a) (2006).

In sum, the veteran has not submitted evidence indicating 
that he incurred or aggravated his osteoarthritis during a 
period of ACDUTRA or INACDUTRA during his National Guard 
service and the preponderance of the evidence reflects that 
his current osteoarthritis is not otherwise related to his 
ACDUTRA, INACDUTRA, or regular Army service.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
claim for service connection for osteoarthritis must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for osteoarthritis is 
denied.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


